Order, Supreme Court, New York County, entered February 10, 1975, denying plaintiff’s motion directing examination of defendant as an adverse party by Richard E. Burnett, an employee of Uhl, Hall & Rich, the project engineer; and granting examination of the witness Burnett as a witness, unanimously affirmed. Respondent shall recover of appellant $40 costs and disbursements of this appeal. The sole issue on this appeal is whether Special Term should have directed the examination of the witness as an agent of defendant. Special Term properly exercised its discretion in denying that relief on the present record, leaving the issue of whether the witness and the engineer were agents of the defendant for further factual development in appropriate discovery proceedings or on the trial itself, and expressly directing that "the effect and use at trial of the deposition herein directed is a matter for the trial justice.” The court notes that disclosure proceedings in this case began at least five and one-half years ago; the proper administration of justice requires that they be completed expeditiously. Concur—Kupferman, J. P., Lupiano, Silverman, Lane and Nunez, JJ.